t c memo united_states tax_court micah j bergdale petitioner v commissioner of internal revenue respondent docket no 15174-11l filed date mark d allison john a calabro and timothy j sullivan for petitioner jane j kim for respondent memorandum findings_of_fact and opinion wells judge petitioner seeks review pursuant to sec_6320 of respondent’s determination to proceed with collection of petitioner’s unpaid employment_tax liabilities for periods ending september and date and date and unpaid futa_tax liabilities for petitioner’s tax_year we have been asked to decide whether the appeals_office abused - - its discretion in sustaining respondent’s collection actions findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulated facts and the attached exhibits are incorporated in this opinion by reference and are found accordingly at the time of filing the petition petitioner resided in new york petitioner was the founder and sole member of digital criterion llc dc llc which was organized in illinois on date dc llc self- assessed but did not pay trust fund portions of its fica_taxes for the periods ending september and date and date and futa_tax for its tax_year employment_tax liabilities during and respondent filed against dc llc notices of lien for the employment_tax liabilities in cook county and in the state of illinois respondent sent to dc llc a letter notice_of_federal_tax_lien filing and your right to a hearing under irc unless otherwise indicated section and internal_revenue_code references are to the internal_revenue_code_of_1986 as amended and as in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure for each of the lien notices filed against dc llc on date petitioner dissolved dc llc on date respondent filed against petitioner a notice_of_federal_tax_lien nftl with the registers office of bronx county bronx new york for the employment_tax liabilities the nftl stated that petitioner’s unpaid employment_tax liabilities totaled dollar_figure respondent sent petitioner a letter to inform him of the filing of the nftl and of his right to a collection_due_process cdp hearing on date respondent received from petitioner a form request for a collection_due_process or equivalent_hearing requesting respondent to withdraw the lien petitioner’s request for a cdp hearing was assigned to settlement officer howard smith in the appeals_office on date mr smith sent petitioner a letter to schedule a cdp hearing for date and to inform him that he would need to submit a form 443-a collection information statement for wage earners and self-employed individuals or a form 433-b collection information statement for businesses if he wanted mr smith to consider collection alternatives on date petitioner faxed a letter to mr smith contending that the lien was invalid the tax was invalid respondent should not have rejected a previously submitted offer-in-compromise and the tax was becoming uncollectible on date mr smith and petitioner participated in a conference call during which mr smith explained the nftl against petitioner for the employment_tax liabilities attributed to dc llc after the cdp conference call petitioner submitted a form 433-a and a form 433-b to mr smith although petitioner had previously submitted offers-in-compromise to the internal_revenue_service in and he did not submit a form_656 offer_in_compromise to mr smith during the cdp hearing on date petitioner and mr smith participated in a face-to-face cdp hearing to discuss his offer-in-compromise and to review his financial documents during the hearing mr smith indicated to petitioner that an offer-in- compromise of dollar_figure would be acceptable petitioner informed mr smith that he would attempt to find sources from which to fund an offer-in-compromise of dollar_figure on date petitioner faxed a letter to mr smith informing him that petitioner would not be able to fund an offer-in-compromise of dollar_figure and instead proposing a new offer-in-compromise of dollar_figure the letter was not signed under penalty of perjury and did not include a form_656 a waiver to allow mr smith to contact third parties or an installment_payment of the compromise amount on date mr smith issued to dc llc a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in the notice_of_determination mr smith rejected petitioner’s offer-in-compromise of dollar_figure because inter alia it was not properly submitted and sustained the nftl i jurisdiction opinion although neither party has questioned whether we have jurisdiction over the instant case this court may raise the issue at any time sua sponte 122_tc_384 the failure to question our jurisdiction is not a waiver of the right to do so for if we lack jurisdiction over an issue we do not have the power to decide it id in general our jurisdiction to review a collection action is dependent on the issuance of a valid notice_of_determination and a timely petition for review sec_6320 sec_6330 114_tc_492 the reason that we address our jurisdiction is that the notice_of_determination was issued to dc llc and not to petitioner individually even though respondent filed the nftl against petitioner and sent the letter to petitioner and petitioner requested the cdp hearing by filing form petitioner then filed a petition to this court under similar circumstances in 132_tc_125 aff’d without published opinion sub nom britton v shulman wl 1st cir the taxpayer argued that this court lacked jurisdiction to sustain the commissioner’s actions to collect unpaid employment_tax liabilities because the notice_of_determination was issued to her single-member limited_liability_company and not to her as an individual we concluded that for purposes of employment_tax liabilities for wages paid before date the applicable regulations provided that the limited_liability_company and its sole member are a single_taxpayer or person to whom notice is given id as in med practice solutions llc we conclude that for purposes of the instant proceeding dc llc and petitioner are a single_taxpayer or person to whom notice is given see id additionally we conclude that the mislabeled notice_of_determination was a harmless error because petitioner was notified of the filing of the nftl and the specific employment_tax liabilities covered by the nftl petitioner requested and was granted two cdp hearings and petitioner timely petitioned this court for review of the notice_of_determination see med practice solutions llc v commissioner tcmemo_2010_98 wl at n accordingly we conclude that we have jurisdiction pursuant to sec_6330 to determine whether the appeals_office abused its discretion in sustaining the nftl see med practice solutions llc v commissioner t c pincite ii review of respondent’s notice_of_determination pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see 122_tc_287 however sec_6320 requires the commissioner to give a taxpayer written notice of the filing of a notice_of_federal_tax_lien upon that taxpayer’s property the notice of filing must inform the taxpayer of the right to request a hearing in the appeals_office sec_6320 b sec_6330 d e and g generally governs the conduct of a hearing requested under sec_6320 sec_6320 at the hearing the taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the taxpayer may challenge the underlying tax_liability at the hearing only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo 114_tc_604 114_tc_176 however where the validity of the underlying tax_liability is not properly in issue the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite at trial petitioner conceded any challenge to the validity of the underlying tax_liabilities accordingly we review the appeals office’s determination for abuse_of_discretion moreover in a lien or levy action under sec_6320 or sec_6330 before this court the petition must contain c lear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination rule b any issue not raised in the assignments of error shall be deemed to be conceded id in his petition petitioner did not challenge the validity of the underlying tax_liabilities and therefore we preclude him from doing so now in reviewing the appeals office’s determination for abuse_of_discretion we will reject the determination of the appeals_office only if the determination was arbitrary capricious or without sound basis in fact or law see rule a 125_tc_301 aff’d 469_f3d_27 1st cir we do not substitute our judgment for that of the appeals_office and we do not decide independently whether we believe that the lien notice should be withdrawn see murphy v commissioner t c pincite instead we consider whether in the course of making its determination the appeals_office verified that the requirements of applicable law and administrative procedure have been met considered any relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed lien action and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 - a rejection of petitioner’s offer-in-compromise petitioner contends that the appeals_office abused its discretion when it denied his proposed offer-in-compromise respondent contends that the appeals petitioner has not raised sec_7491 and therefore we will not consider the issue consequently petitioner bears the burden_of_proof see rule a office did not abuse its discretion because petitioner failed to submit a valid offer-in-compromise on a form_656 as required by sec_601_203 statement of procedural rules we agree with respondent the settlement of disputed tax_liabilities is governed by sec_7121 and sec_7122 which authorize the commissioner to settle any_tax disputes and compromise any civil or criminal case arising under the internal revenue laws holland v commissioner tcmemo_2013_205 at the regulations and procedures pursuant to sec_7122 provide the exclusive method of effecting a binding nonjudicial compromise 889_f2d_910 9th cir aff’g norman v commissioner tcmemo_1987_265 648_f2d_1198 9th cir citing 278_us_282 aff’g in part rev’g in part and remanding per curiam on other grounds tcmemo_1979_71 sec_301_7122-1 proced admin regs provides an offer to compromise a tax_liability pursuant to sec_7122 must be submitted according to the procedures and in the form and manner prescribed by the secretary an offer to compromise a tax_liability must be made in writing must be signed by the taxpayer under penalty of perjury and must contain all of the information prescribed or requested by the secretary see nash v commissioner tcmemo_2008_250 wl at harbaugh v commissioner tcmemo_2003_316 wl at an oic must be submitted on a special form prescribed by the secretary riederich v commissioner 985_f2d_574 wl at 9th cir aff’g without published opinion tcmemo_1991_164 laurins v commissioner f 2d pincite sec_601_203 statement of procedural rules specifies form_656 as the form required for an offer-in-compromise offers in compromise are required to be submitted on form_656 properly executed and accompanied by a financial statement on form_433 if based on inability to pay form_656 is used in all cases regardless of whether the amount of the offer is tendered in full at the time the offer is filed or the amount of the offer is to be paid_by deferred payment or payments see also godwin v commissioner tcmemo_2003_289 wl at taxpayers who wish to propose an offer-in-compromise must submit a form_656 offer_in_compromise aff’d 132_fedappx_785 11th cir ringgold v commissioner tcmemo_2003_199 wl at petitioner admits that he did not submit his offer-in-compromise on a properly completed form_656 we previously have held that there is no abuse_of_discretion when the settlement officer fails to consider a taxpayer’s request for an offer-in-compromise when a form_656 was not filed see 124_tc_69 holland v commissioner at gentile v commissioner tcmemo_2013_175 at waring v commissioner tcmemo_2011_270 wl at ludzack v commissioner tcmemo_2011_111 wl at accordingly we conclude that the appeals_office did not abuse its discretion in denying petitioner’s informal offer- in-compromise as we noted above petitioner does not contend that a form_656 was filed instead he contends that respondent should not be permitted to allege that petitioner failed to file a form_656 specifically petitioner contends that respondent’s position that petitioner failed to file a form_656 was a new legal theory that respondent improperly raised for the first time at trial and that allowing respondent to proceed with the theory would be unduly prejudicial to him we disagree it is well established that a party may rely upon a theory if the opposing party has been provided with fair warning of the intention to base an argument upon that theory see 91_tc_200 aff’d 905_f2d_1190 8th cir fair warning means that the commissioner’s failure to give notice in the notice_of_determination or in the pleadings of his intention to rely on a particular theory did not prejudice the taxpayer’s ability to prepare a case see id the commissioner may discharge his duty_of informing the taxpayer by expressly notifying the taxpayer of the intended theories in the notice_of_determination or in the commissioner’s answer see 76_tc_708 citing 478_f2d_731 8th cir aff’g 56_tc_388 and 57_tc_469 in the notice_of_determination respondent informed petitioner that petitioner had not submitted an offer-in-compromise respondent reiterated this contention in his pretrial memorandum stating that p etitioner failed to submit a formal offer-in- compromise see wilson v commissioner tcmemo_2002_61 finding no prejudice or disadvantage to taxpayers where the commissioner discusses new legal theories in his pretrial memorandum aff’d 71_fedappx_623 9th cir schaefer v commissioner tcmemo_1992_205 same additionally the issue before us is whether the appeals_office abused its discretion respondent’s theory is not a separate legal issue but merely supports or amplifies his argument that the appeals_office did not abuse its discretion see moore v commissioner tcmemo_2013_249 at accordingly respondent is not barred from asserting the position that petitioner failed to file a form_656 petitioner also contends that a form_656 is not required if an informal settlement has been reached relying on our previous analysis in 136_tc_475 aff’d 502_fedappx_1 d c cir petitioner alleges that he requested an informal offer-in-compromise when he submitted a written letter along with a form 433-a and a form 433-b and other supporting financial documentation and that mr smith had orally agreed to an offer-in-compromise of dollar_figure petitioner’s reliance on johnson is misplaced in johnson the taxpayer submitted during a single cdp hearing three formal offers- in-compromise on forms before submitting an adjustment to the final form_656 on a letter from his attorney id pincite this court concluded that the informal letter adjusting the taxpayer’s offer-in-compromise could be characterized as an amendment to a previously filed form_656 and that there was no provision in the pertinent regulations or revenue_procedure that precludes an amendment to an offer-in-compromise or requires that such an amendment take any particular form id pincite however petitioner never submitted a form_656 during the then-ongoing cdp hearing and therefore petitioner’ sec_4 although petitioner previously submitted oics during and neither oic was submitted during or in connection to the cdp hearing in the instant case which commenced during therefore the and oics do not qualify as previous oics during the cdp hearing in question informal letter could not have qualified as an amendment to a previously filed form_656 moreover petitioner’s discussions with mr smith and alleged oral agreement to an offer-in-compromise have no bearing on our analysis administrative negotiations regarding compromise of a tax_liability are not binding against either party and not enforceable without compliance with sec_7122 rohn v commissioner tcmemo_1994_244 wl at accordingly we do not conclude that petitioner made a valid offer-in-compromise or that he reached an informal settlement with mr smith see harbaugh v petitioner also relies on sullivan v commissioner tcmemo_2009_4 wl in support of his contention however sullivan is a memorandum opinion of this court and memorandum opinions are not binding precedent 126_tc_322 citing 124_tc_80 aff’d 518_f3d_357 6th cir see also 67_tc_647 aff’d in part rev’d in part on other grounds 565_f2d_1234 2d cir moreover the facts of sullivan are substantially_similar to those of 136_tc_475 aff’d 502_fedappx_1 d c cir in sullivan the taxpayers submitted three formal offers-in-compromise on forms before submitting an adjustment to the final form_656 at the request of the commissioner’s examining officer sullivan v commissioner wl at we concluded that the adjustment was not a formal oic for purposes of sec_7122 but we nevertheless analyzed the adjustment as a collection alternative pursuant to sec_6330 id petitioner never submitted an official form_656 during the then-ongoing cdp hearing and the informal offer-in-compromise letter did not include a signature under penalty of perjury a third-party waiver or an installment_payment accordingly we conclude that petitioner’s informal letter was not a collection alternative that would give rise to a disposition similar to that in sullivan commissioner wl at ringgold v commissioner wl at p etitioners did not submit an offer-in- compromise on the appropriate form ie form petitioner’s final contention is that he lacked knowledge of the requirement to file a form_656 because mr smith never informed him of that requirement petitioner alleges that mr smith instead advised him not to file a form_656 because if the offer amount was less than his reasonable collection potential respondent would reject the offer-in-compromise and submission would be moot respondent contends that petitioner was informed of the requirement to file a form_656 mr smith credibly testified that he regularly informed taxpayers of the requirement to file a form_656 as part of his explanation of the offer-in- compromise procedures and that he explained those procedures to petitioner during the cdp conference call on date mr smith also explained that he encouraged taxpayers to file offers-in-compromise but that each taxpayer had to make his or her own decision petitioner’s contention that he lacked knowledge of the requirement to file a form_656 is further undermined by the fact that he submitted valid offers-in-compromise during and and presumably knew the submission process during those years as we stated above petitioner bears the burden_of_proof see rule a petitioner has not carried his burden of proving that mr smith did not inform him of the requirement to file a form_656 much less that mr smith told him not to file the form_656 upon the basis of the foregoing we conclude that the appeals_office did not abuse its discretion in denying petitioner’s informal offer-in-compromise b refusal to withdraw nftl in the notice_of_determination respondent also sustained the nftl which petitioner contends should be withdrawn however pursuant to sec_6323 an nftl may be withdrawn without full payment and without prejudice under the following conditions the filing of the nftl was premature or otherwise not in accordance with administrative procedures of the internal_revenue_service the taxpayer had entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the nftl was imposed by means of installment payments unless such agreement provides otherwise withdrawal of the nftl will facilitate collection of the tax_liability with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interest of the taxpayer determined by the national_taxpayer_advocate or the taxpayer and the united_states see sec_301_6323_j_-1 proced admin regs if the commissioner determines conditions for withdrawal are present the commissioner may but is not required to authorize the withdrawal sec_301_6323_j_-1 proced admin regs in his petition petitioner contends that the nftl has damaged his personal credit report resulted in the closure of his bank accounts and credit card accounts resulted in a loss of his business’ relationships with clients and caused foreclosure proceedings on his coop apartment petitioner also contends that the nftl hindered his ability to generate financing to satisfy his employment_tax liabilities however during the cdp hearing and throughout the instant case petitioner neither averred credible_evidence beyond his bare allegations nor advanced any detailed argument pursuant to sec_6323 in support of his contention see klika v commissioner tcmemo_2012_225 at accordingly we conclude that respondent did not abuse his discretion when he upheld the nftl iii conclusion petitioner has not advanced any argument or introduced any evidence that would cause us to conclude that the determinations to sustain the nftl and reject his offer-in-compromise were arbitrary capricious or without sound basis in fact petitioner did not submit a valid form_656 or other collection alternative and did not offer credible_evidence in support of lien withdrawal pursuant to sec_6323 the appeals_office determined that the requirements of applicable law and administrative procedure were met and concluded that the proposed collection action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the action consequently we hold that the appeals_office did not abuse its discretion when it issued a notice_of_determination rejecting petitioner’s offer-in-compromise and upholding the proposed collection action in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
